         Case 1:20-cv-03304-DKC Document 25 Filed 03/19/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ERIC CALL, an individual and     :
resident of Anne Arundel County,
et al.                           :

        v.                                  :   Civil Action No. DKC 20-3304

                                            :
WOODROW JONES, III, in his
official capacity as Secretary              :
of State Police, et al.

                                        ORDER

        Plaintiffs brought this lawsuit against Defendants pursuant

to 42 U.S.C. § 1983, alleging deprivation of Plaintiffs’ rights

under        the   Second      and   Fourteenth     Amendments      to     the   U.S.

Constitution.          (See Compl. ¶¶ 56-63, ECF No. 1).            On December 7,

2020, Defendants moved to the dismiss the complaint for failure to

state    a     claim    upon   which   relief     can    be   granted    pursuant   to

Fed.R.Civ.P.        12(b)(6).        (ECF   No.   16).        Plaintiffs   filed    an

opposition on December 21, 2020. (ECF No. 20). Two organizations-

Everytown for Gun Safety Action Fund and the Giffords Law Center

to Prevent Gun Violence-filed motions for leave to file memoranda

as amici curiae.         (ECF Nos. 18 & 19).

        Plaintiffs conceded in their complaint, as well as their

opposition, that Plaintiffs’ theory of liability is foreclosed by

the binding decision of the United State Court of Appeals for the

Fourth Circuit in Woollard v. Gallagher, 712 F.3d 865 (4th Cir.

2013).        (See ECF Nos. 1, at 3 and 20, at 8).                 Plaintiffs have
         Case 1:20-cv-03304-DKC Document 25 Filed 03/19/21 Page 2 of 3



pleaded an admission that it is impossible for them to prevail

under controlling law.           The complaint will be dismissed.               See

Malpasso v. Pallozzi, 767 Fed.Appx. 525 (4th Cir. 2019) (affirming

dismissal of similar complaint.)

      Although the prospective amici have demonstrated a special

interest in the litigation, the motions for leave will be denied

because the proposed memoranda would provide no helpful legal

analysis given that the court is obligated to dismiss the case.

See   Edgar     v.   Coats,    454   F.   Supp.   3d   502,   522   (D.Md.   2020)

(“Decisions about whether and how to allow amicus participation in

federal district court are left to the discretion of the trial

judge.”); see also Bryant v. Better Bus. Bureau of Greater Md.,

Inc., 923 F.Supp. 720, 728 (D.Md. 1996) (“The aid of amici curiae

has been allowed at the trial level where they provide helpful

analysis of the law, they have a special interest in the subject

matter     of   the    suit,    or    existing     counsel    is    in   need   of

assistance.”).

      For the foregoing reasons, it is this 19th day of March, 2021,

by the United States District Court for the District of Maryland,

ORDERED that:

      1.      The motions for leave to file as amici curiae (ECF Nos.

18 and 19) BE, and the same hereby are, DENIED;

      2.      The motion to dismiss filed by Defendants (ECF No. 16),

BE, and the same hereby IS, GRANTED;

                                          2
      Case 1:20-cv-03304-DKC Document 25 Filed 03/19/21 Page 3 of 3



     3.   The complaint BE, and the same hereby IS, DISMISSED; and

     4.   The clerk will transmit copies of this Order to counsel

for the parties and CLOSE this case.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   3
